Citation Nr: 1011726	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-15 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for arthritis of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to May 1959 
and from June 1959 to June 1962.

This matter came before the Board the Veterans' Appeals 
(Board) from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Before addressing the merits of the issue currently on 
appeal, the Board finds that additional development of the 
evidence is required.

First, in reference to the Veterans Claims Assistance Act of 
2000 (VCAA), the notice letter sent to the Veteran in July 
2007 is insufficient.  The AOJ should send the Veteran a VCAA 
notice letter notifying him and his representative of the 
requirements to establish secondary service connection for 
arthritis of the spine on the premise that it is proximately 
due to, the result of, or chronically aggravated by his 
service-connected lumbosacral strain and/or pelvis/hip 
disabilities.  38 C.F.R. § 3.310 (2009).  Therefore, a remand 
is required for the AOJ to issue another VCAA letter that is 
compliant with 38 C.F.R. § 3.159(b)(1) and with all legal 
precedent.

The Board also finds that a remand is necessary to properly 
develop the claim for arthritis of the spine as secondary to 
service-connected lumbosacral strain or to service-connected 
pelvis/hip disability.  In this regard, although the Veteran 
indicated in a July 2003 notice of disagreement (NOD) 
regarding another matter that he believed his arthritis of 
the spine was due to his service-connected pelvis/hip 
disorder, which also caused his service-connected lumbosacral 
strain, the RO has not developed or adjudicated the Veteran's 
arthritis of the spine claim on this basis.  Thus, a remand 
is necessary to ensure that proper notice, discussed above, 
development, and adjudication of the Veteran's claim for 
service connection on a secondary basis is completed.   

Further, a remand is required to address the central issue of 
service connection on a secondary basis for arthritis of the 
spine, which is currently on appeal.  In this respect, as 
noted above, in a July 2003 NOD regarding another matter, the 
Veteran filed an informal claim for service connection for 
his arthritis of the spine as secondary to his service-
connected pelvis/hip disorder.  In February 2004, a VA 
examination was conducted for the Veteran's spine.  At that 
time, the VA examiner indicated that it was doubtful the 
Veteran's arthritis of the spine was caused by his service-
connected lumbosacral strain.  However, he failed to address 
the questions of whether the Veteran's service-connected 
pelvis/hip disorder caused his arthritis of the spine and 
whether the Veteran's service-connected lumbosacral strain or 
his service-connected pelvis/hip disability aggravated his 
arthritis of the spine.  In other words, although a VA 
opinion was obtained on the issue of whether the Veteran's 
current arthritis of the spine was proximately due to his 
service-connected lumbosacral strain, no VA opinion was 
obtained on the question of whether his arthritis of the 
spine was secondary to his service-connected pelvis/hip 
disorder or whether it was aggravated by any of his service-
connected spine and pelvis/hip disorders.  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury." 38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Therefore, a remand is required for another VA examination of 
the Veteran's spine to address the issues discussed above.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
to notify him and his representative of 
any previously omitted information or lay 
or medical evidence that is necessary to 
substantiate the service connection claim 
for arthritis of the lumbar spine.  This 
letter must advise the Veteran of what 
information or evidence he should provide 
and what information or evidence VA will 
attempt to obtain on his behalf.  This 
letter should also notify the Veteran and 
his representative of the type of evidence 
required to substantiate his claim for 
secondary service connection for arthritis 
of the spine on the premise it is 
proximately due to, the result of, or 
chronically aggravated by his service-
connected lumbosacral strain or service-
connected pelvis/hip disorder.  
See 38 C.F.R. § 3.310 (2009); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The 
corrective VCAA notice should also comply 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
the Veteran that a downstream disability 
rating and an effective date will be 
assigned if his secondary service claim is 
granted on the merits. 

The claims file should include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  Obtain all pertinent records of any 
medical treatment for the Veteran's spine 
from the appropriate VA medical center 
(VAMC) from October 2007 to the present.  
All attempts to secure these records, and 
any response received, must be documented 
in the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

3.  Arrange for the Veteran to undergo a 
VA orthopedic examination, by an 
appropriate specialist, to determine the 
nature, severity, and etiology of any 
current arthritis of the lumbar spine.  
The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  The 
claims file must be made available for 
review of his pertinent medical and other 
history, particularly records of any 
relevant treatment.  The examination 
should include any necessary diagnostic 
testing or evaluation.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion responding to the following 
questions:

(a)  Does the Veteran currently have 
arthritis of the lumbar spine?

(b)  If so, is the Veteran's current 
arthritis of the lumbar spine of 
proximately due to, or the result of, his 
service-connected lumbosacral strain or 
his service-connected multiple fractures 
of the pelvis, with traumatic arthritis of 
the left hip?

(c)  Or, if so, whether his service-
connected service-connected lumbosacral 
strain and/or his service-connected 
multiple fractures of the pelvis, with 
traumatic arthritis of the left hip, 
has/have aggravated his arthritis of the 
spine?  

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

4.  Readjudicate the Veteran's claim for 
service connection for arthritis of the 
lumbar spine, including as secondary to 
his service-connected lumbosacral strain 
or his service-connected multiple 
fractures of the pelvis, with traumatic 
arthritis of the left hip, in light of the 
VA examination and any additional evidence 
received since the October 2008 
supplemental statement of the case (SSOC).  
If the claim is not granted to the 
Veteran's satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


